Citation Nr: 1522371	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-15 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for central serous choroidopathy, to include as secondary to service-connected posttraumatic stress disorder (PTSD); depressive disorder not otherwise specified.

2.  Entitlement to service connection for service connection for central serous choroidopathy, to include as secondary to service-connected PTSD; depressive disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1970.     

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2013 BVA hearing.  A copy of the transcript is of record.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  In a rating decision issued in January 2008, the RO denied a claim to reopen service connection for central serous choroidopathy, to include as secondary to PTSD, essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disability and service; the Veteran did not appeal the January 2008 decision within one year of being notified.  

2.  The evidence received since the January 2008 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for central serous choroidopathy, to include as secondary to service-connected PTSD; depressive disorder not otherwise specified.

3.  The Veteran's central serous choroidopathy has been attributed to his service-connected PTSD; depressive disorder not otherwise specified. 


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied a claim to reopen service connection for central serous choroidopathy, to include as secondary to service-connected PTSD; depressive disorder not otherwise specified is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the January 2008 denial of a claim to reopen service connection for central serous choroidopathy, to include as secondary to service-connected PTSD; depressive disorder not otherwise specified, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Central serous choroidopathy is proximately due to or the result of his service-connected PTSD; depressive disorder not otherwise specified.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence 

A January 2008 rating decision most recently denied a claim to reopen service connection for central serous choroidopathy, to include as secondary to service-connected PTSD; depressive disorder not otherwise specified.  At the time of the most recent January 2008 rating decision, the unestablished fact was a nexus between the Veteran's central serous choroidopathy and service.  The Veteran did not appeal this decision.  Additionally, no evidence was received within one year of the RO decision.  Therefore, this prior decision became final.  

The evidence received since the January 2008 rating decision includes a December 2013 private treatment record which notes that the Veteran may have had a previous history of central serous retinopathy.  The private treating practitioner noted that the Veteran's central serous retinopathy may have been caused by stress.  The Board notes that the Veteran is service-connected for PTSD.  

For purposes of determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The December 2013 private treating practitioner's statement relating the Veteran's eye problems to stress, a symptom of his service-connected PTSD, is both new and material and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is service-connected for PTSD; depressive disorder, not otherwise specified.  He asserts that his central serous choroidopathy is the result of this service-connected disability. This is primarily a medical issue.  

In this regard, in a March 1998 private treatment record it was noted that the Veteran had been diagnosed with central serous choroidopathy.  The private treating physician noted that this disease is idiopathic but that it has been noted in patients who are under a lot of stress, which the Veteran may have been exposed to in service.  A July 2010 VA examiner noted it was at least as likely as not that the Veteran's central serous retinopathy of the right eye is at least as likely as not caused by or a result of his PTSD.  Although, the VA examiner then noted that the Veteran's central serous retinopathy had occurred over 30 years after military service which made it unlikely that it was caused by military service or PTSD.  Significantly, he then stated that there is a general consensus of opinion in the medical community that central serous retinopathy is a stress related disease. 

In a clarifying statement the July 2010 VA examiner noted that he conceded the Veteran's retinopathy is probably a stress related disorder.  However, the VA examiner stated that it was not related to military stress because it had occurred 30 years or so after discharge.  This opinion did not touch on the possible relationship between the Veteran's currently service-connected PTSD and his central serous retinopathy.

In a December 2012 VA addendum opinion the same VA examiner then stated that in his February 2010 medical opinion he had incorrectly stated that the Veteran's disability was "at least as likely as not" related to his PTSD.  The VA examiner noted that he had meant to say it was "less likely as not" related.  Nevertheless, he continued to note that there is a general consensus of opinion in the medical community that central serous retinopathy is stress related. 

A December 2013 private treating practitioner noted that the Veteran may have had a previous history of central serous retinopathy.  She opined that the Veteran's central serous retinopathy may have been caused by stress.

As noted above, when a disorder is secondary to a service-connected disability, service connection may be granted for the secondary disorder.  

Reading the July 2010 VA opinion with subsequent addendum opinions in the light most favorable to the Veteran, the Board finds that the claim for service connection for central serous choroidopathy, to include as secondary to service-connected PTSD; depressive disorder not otherwise specified, may be granted.  Further discussion is simply not warranted.  The nature and extent of the problem is not before the Board at this time. 




ORDER

The claim for service connection for central serous choroidopathy, to include as secondary to service-connected PTSD; depressive disorder not otherwise specified is reopened.

Service connection for central serous choroidopathy, to include as secondary to service-connected PTSD; depressive disorder not otherwise specified, is granted



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


